                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 9:19-CV-81161-ROSENBERG/REINHART


UBS FINANCIAL SERVICES INC.
and UBS CREDIT CORP.,

       Plaintiffs,

v.

HOWARD WALZER,

      Defendant.
____________________________________/

                      ORDER CONFIRMING ARBITRATION AWARD

       This matter comes before the Court on Plaintiffs UBS Financial Services Inc. and UBS

Credit Corp.’s (together, “UBS”) Petition to Confirm Arbitration Award. DE 1. Defendant

Howard Walzer filed a Response in opposition, which incorporates by reference a Petition to

Vacate filed pro se by Defendant in state court. DE 10. The Court has carefully reviewed

Plaintiffs’ Petition, Defendant’s Response, and is fully advised in the premises. For the reasons

set forth below, Plaintiffs’ Petition is GRANTED.

                                     I.     BACKGROUND

       Defendant was formerly employed by UBS as a financial advisor, and during his

employment he received seven loans from UBS totaling $1,267,999.00, executing a promissory

note in connection with each loan. DE 1 ¶ 8. Defendant resigned on December 18, 2015, and

pursuant to the terms of the notes, his resignation caused the unpaid balances of the loans to

become immediately due. DE 1 ¶¶ 9–10. Defendant failed to pay the balance due under the notes,

and on March 25, 2016, Plaintiffs initiated an arbitration pursuant to the notes’ express arbitration
provision under the rules of the Financial Industry Regulatory Authority (“FINRA”). DE 1 ¶¶ 11–

13.

       Defendant sought and obtained four postponements of the arbitration hearing. DE 1-1 at

3. On February 22, 2019, Defendant requested a fifth postponement of the hearing, which at that

point had been scheduled for March 5, 2019. Id. at 3–4. The basis for the request was that

Defendant suffered from a medical condition which made him unable to focus or remain in a sitting

position, and Defendant submitted a letter from his neurologist indicating such. Id.; DE 10-1 at

19. The arbitration panel denied this request but asked that Plaintiffs and FINRA permit Defendant

to appear by videoconference, with his counsel physically present.          DE 1-1 at 4.     This

accommodation was permitted. Id. On March 1, 2019, one business day before the hearing,

Defendant submitted another postponement request, including additional evidence of Defendant’s

medical treatment and side effects caused by Defendant’s medication. Id. The panel did not

consider this postponement request because of its proximity in time to the hearing. Id.

       On the date of the hearing, both Defendant and Defendant’s counsel appeared by

videoconference, but due to technical issues, the panel requested that Defendant’s counsel appear

in person as previously contemplated. Id. Defendant’s counsel arrived two and a half hours after

the scheduled start of the hearing. Id. He renewed his argument that the hearing should be

postponed because of his client’s inability to participate in the proceedings. Id. The panel then

reviewed the previously submitted medical records, which the panel concluded were incomplete

in various respects. Id. After taking evidence and testimony from both sides, the panel determined

that Defendant had not adequately demonstrated this his medical condition prevented him from

participating in the proceedings. Id. The arbitration continued, with Defendant observing by


                                                2
videoconference with intermittent technical issues, such as the video feed freezing and the audio

cutting in and out. DE 10-1 at 4 ¶ 23.

       On March 26, 2019, the panel issued an award in favor of Plaintiffs, granting $791,265.94

in compensatory damages for the loan balances, $43,566.66 in pre-judgment interest, $57,084.88

in attorney’s fees and costs, and $37.15 per diem in post-judgment interest (“the Award”). DE 1-

1 at 13. Plaintiffs now seek confirmation of the Award under the Federal Arbitration Act. 9 U.S.C.

§ 9. Defendant argues that the Award should be vacated under the Florida Arbitration Code,

alleging: (1) the arbitrators failed to postpone the hearing upon a showing of sufficient cause, in

violation of Fla. Stat. § 682.13(1)(c); and (2) the arbitrators exceeded their authority in violation

of Fla Stat. § 682.13(1)(d).

                                  II.     LEGAL STANDARD

       “A federal court’s review of an arbitration award is highly deferential and extremely

limited.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers

Int’l Union AFL-CIO-CLC v. Wise Alloys, LLC, 807 F.3d 1258, 1271 (11th Cir. 2015). The court

should presume that the arbitration award will be confirmed and should defer to the arbitrator’s

resolution of the dispute whenever possible. Lifecare Int’l, Inc. v. CD Medical, Inc., 68 F.3d 429,

433 (11th Cir. 1995). An arbitration award can be set aside only in narrow circumstances.

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995). The party requesting that the

arbitration award be vacated has the burden to prove a basis for vacatur. Riccard v. Prudential

Ins. Co., 307 F.3d 1277, 1289 (11th Cir. 2002). In the absence of such a basis, “the court must

grant” an order confirming the award. 9 U.S.C. § 9.




                                                 3
       When an arbitration agreement involves interstate commerce, the Federal Arbitration Act

(“FAA”) governs, supplemented by the Florida Arbitration Code (“FAC”) to the extent that the

FAC does not conflict with the FAA. 9 U.S.C. §§ 1–2; see Kong v. Allied Prof’l Ins. Co., 750 F.3d

1295, 1303 (11th Cir. 2014) (explaining that the FAA applies to all contracts involving interstate

commerce); Belz v. Morgan Stanley Smith Barney, LLC, No. 3:13-cv-636, 2014 WL 897048, *5

(M.D. Fla. Mar. 5, 2014) (stating that “the law is settled that in a case . . . involving interstate

commerce, the FAC applies only to the extent that it is not in conflict with the FAA”); see also

Commercial Interiors Corp. of Boca Raton v. Pinkerton & Laws, Inc., 19 So. 3d 1062, 1064 n.2

(Fla. 5th Dist. Ct. App. 2009) (noting that the grounds to vacate an arbitration award under the

FAA and the FAC “are essentially the same”).

                                      III.    DISCUSSION

       Plaintiffs seek confirmation of the Award under the FAA, and Defendant argues that the

award should be vacated under Fla. Stat. § 682.13. When the underlying agreement between the

parties is one involving interstate commerce, the FAA supersedes state regulation of arbitration

agreements. Kong, 750 F.3d at 1303 (“[I]f a contract involves interstate commerce, a court must

resolve arbitration disputes according to the FAA . . . .”). Although Defendant has couched his

objection to the Award in terms of Florida law, he has not argued that the parties’ agreement to

arbitrate contained within the promissory notes are exempt from the FAA. The Court concludes

that the FAA applies because the promissory notes between the parties involve interstate

commerce. Plaintiffs are Delaware corporations, UBS Financial Services Inc. has its principal

place of business in Delaware, and UBS Credit Corp. is one of its affiliates. DE 1 at 1–2 ¶¶ 2–3.

Defendant is a Florida citizen. Id. at 2 ¶ 3. Because notes evidencing roughly $1.3 million in loans


                                                 4
between diverse parties affect interstate commerce, the notes are contracts involving commerce

and therefore the FAA applies. See Allied-Bruce Terminix v. Cos. v. Dobson, 513 U.S. 265, 277

(1995) (“[W]e conclude that the word ‘involving,’ like ‘affecting,’ signals an intent to exercise

Congress’ commerce power to the full.”).          Accordingly, the Court construes Defendant’s

objections to the arbitration award under the FAA’s substantially identical provisions to the Florida

statutes he cites: 9 U.S.C. §§ 10(a)(3) and 10(a)(4).

       A. The arbitrators were not guilty of misconduct in refusing to postpone the hearing

       Subsection (a)(3) permits courts to vacate an arbitration award “where the arbitrators were

guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in

refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior

by which the rights of any party have been prejudiced.” 9 U.S.C. § 10(a)(3); see also Fla. Stat. §

682.13(1)(c) (providing for vacatur when the “arbitrator refused to postpone the hearing upon

showing of sufficient cause for postponement”). Defendant argues that he demonstrated sufficient

cause to postpone the hearing because: (1) he provided a note from his neurologist describing his

medical condition; (2) the videoconference system functioned poorly, impeding his ability to

participate and confer with counsel; and (3) the panel refused to take a call from Defendant’s

neurologist while the proceedings were underway.

       Where arbitrators give no reason for denying a request to postpone a hearing, an award

may be vacated on this ground only if no reasonable basis existed to refuse postponement. Schmidt

v. Finberg, 942 F.2d 1571, 1574–75 (11th Cir. 1991) (stating that, where there is a good reason

for the refusal to postpone, it has not been shown that there was “sufficient cause” for

postponement). Here, the Court concludes that the panel was not guilty of misconduct by refusing


                                                 5
to postpone the hearing. First, and most importantly, the panel had already postponed the hearing

four times at Defendant’s request. This presumably contributed to the late date of the hearing,

which was held more than two years after Defendant filed his answer and affirmative defenses in

the arbitration. DE 1-1 at 2. Second, the panel permitted Defendant to appear by videoconference.

Defendant argues that this was inadequate because the videoconference system experienced

intermittent disruption. He also notes that a FINRA representative cancelled a planned test run of

the videoconference system the day before the hearing. But the panel could have reasonably

determined that the videoconference issues were not sufficient cause to postpone the hearing for a

fifth time. Whatever the severity of the technical issues, the panel went out of its way to permit

Defendant to appear remotely, and the panel delayed the proceedings for another two-and-a-half

hours to allow Defendant’s counsel to appear physically.

       Finally, the panel did not err in refusing to take a call from Defendant’s neurologist in the

middle of the proceedings. The panel had already received evidence on Defendant’s medical

condition in connection with Defendant’s postponement requests of February 22 and March 1, and

it concluded that Defendant’s assertions were not supported by the medical records. The panel

could have reasonably determined that a phone call from Defendant’s neurologist after

proceedings were already underway would be more disruptive than elucidating. At any rate,

Defendant should have included any pertinent information from his neurologist in his February 22

postponement request. Accordingly, the panel’s refusal to postpone the hearing for a fifth time is

not a basis for vacating the Award.




                                                 6
       B. The arbitrators did not exceed their powers

       Subsection (a)(4) permits courts to vacate an arbitration award “where the arbitrators

exceeded their powers, or so imperfectly executed them that a mutual, final, and definite award

upon the subject matter submitted was not made.” 9 U.S.C. § 10(a)(4); see also Fla. Stat. §

682.13(1)(d) (providing for vacatur when the “arbitrator exceeded the arbitrator’s powers”). The

scope of a court’s review under this subsection is limited “because the scope of the arbitrator’s

authority is so broad.”      Winegrass Metal Trades Council AFL-CIO v. Shaw Envt’l &

Infrastructure, Inc., 837 F.3d 1083, 1087 (11th Cir. 2016). Courts “must defer entirely to the

arbitrator’s interpretation of the underlying contract no matter how wrong” the interpretation may

be. Id. However, an arbitrator exceeds her authority when “she modifies the contract’s clear and

unambiguous terms.” Id. at 1088. When an arbitrator “even arguably” interprets the parties’

agreement, vacatur is inappropriate. Id. (quoting Oxford Health Plans, LLC v. Sutter, 569 U.S.

564, 569 (2013)).

       Defendant argues that the panel exceeded its authority in four ways. First, the panel

enforced the promissory notes even though the notes apparently lacked documentary tax stamps

required under Fla. Stat. § 201.08. Second, the panel did not require UBS to produce the original

notes in accordance with Fla. Stat. § 673.3091. Third, Defendant argues that UBS Credit Corp. is

not a member of FINRA and therefore was not entitled to participate in a FINRA-managed

arbitration. Finally, Defendant argues that the Award must be vacated because it does not

distinguish the attorney’s fees attributable to each of the two UBS entities.

       As the party seeking vacatur, the burden is on Defendant to show that the panel modified

the arbitration agreement’s clear and unambiguous terms. Riccard, 307 F.3d at 1289. Defendant


                                                 7
has not satisfied his burden to show that the panel modified the contract’s clear and unambiguous

terms with respect to any of the above claims. Defendant has not submitted to the Court the

promissory notes containing the arbitration provision, and the Court cannot determine that the

panel exceeded its powers conferred under the parties’ contract without reviewing the arbitration

provision at issue. Accordingly, Defendant has not rebutted the “presumption under the FAA that

arbitration awards will be confirmed.” Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1321

(11th Cir. 2010).

       The Court also notes that Defendant’s objections under subsection (a)(4) are essentially

assertions of legal error regarding (i) an affirmative defense to enforcement of the notes, (ii) an

evidentiary objection, (iii) the panel’s construction of FINRA rules regarding the parties entitled

to participate in the arbitration, and (iv) an objection to the form of the award. These are not bases

for vacatur because courts do not exercise general appellate review of arbitration awards. Rather,

“‘the sole question’ a court should ask under the exacting standards of section 10(a)(4) ‘is whether

the arbitrator (even arguably) interpreted the parties’ contract, not whether he got its meaning right

or wrong.’” See So. Comm’ns Servs., Inc. v. Thomas, 720 F.3d 1352, 1359 (11th Cir. 2013)

(quoting Oxford Health Plans, 569 U.S. at 569). Because Defendant has not shown that the

arbitration panel failed to even arguably interpret the parties’ contract, it is hereby ORDERED

AND ADJUDGED that:

       1.      Plaintiffs’ Petition to Confirm Arbitration Award [DE 1] is GRANTED.

       2.      The arbitration award In the Matter of the Arbitration Between UBS Financial

Services Inc./UBS Credit Corp. and Howard Walzer dated March 26, 2019 [DE 1-1] is

CONFIRMED.


                                                  8
        3.       The Clerk of the Court is instructed to CLOSE THIS CASE.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

December, 2019.


                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                               9
